DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 9-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2022.
Applicant argues that all claims 1-20 are directed to ‘a method for the repair or reinforcement of a pipeline’, and involve many similar steps and procedures. However applicant agrees that the scope of the independent claims 1,9 and 20 are different from each other. Hence, the examiner maintains the restriction as the species are independent or distinct because the species are distinct because they represent two different methods of forming the casing. In addition, these species are not considered obvious variants of each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 as being anticipated by Nadarajah (US 20040129373, listed in IDS).
Regarding Claim 1, Nadarajah discloses method for the repair or reinforcement of a pipeline (abstract, method of repairing damaged pipes), said method comprising the steps of: arranging a casing about a damaged portion of said pipeline (Figure 4-5, [0023], sleeves -22 are then installed covering and extending to beyond the deteriorated part of a pipe -26), said casing being dimensioned such that a space is defined between an inner surface of said casing and an outer periphery of said pipeline (Figure 5, [0023], sleeve-22/casing  being dimensioned such that a space is defined between annular chamber-25 and the pipe-20); positioning an injection port along said casing, said injection port being in selective communication with said space (Figure 4, [0026], load bearing grouts injected through ports 16/18); securing said casing to said pipeline without the use of a weld (Figure 5, [0023], caps bolted to ends of sleeves 22 such that caps are frictionally attached to cap 22 and pipe-20 without weld); and injecting a material through said injection port to substantially fill said space ([0026]).
Regarding Claim 2, Nadarajah discloses siphoning said space at the same time as when said injectable material is being injected into said space to evacuate said space for subsequent occupation by said injectable material ([0025]-[0027]).
Regarding Claim 3, Nadarajah discloses comprising the steps of: forming said casing as two complimentary halves ([0023]).
Regarding Claim 4, Nadarajah discloses comprising the steps of: forming said casing to accommodate any geometry of said damaged portion of said pipeline (Figure 5).
Regarding Claim 5, Nadarajah discloses frictionally securing said casing to said pipeline via a cap assembly (Figure 5, [0023], caps bolted to ends of sleeves 22 such that caps are frictionally attached to cap 22 and pipe-20); and positioning a sealing element between said casing and said cap assembly ([0029], Figure 6, metal flanges are used to seal).
Claim(s) 8 is/are rejected under 35 U.S.C. 102 as being anticipated by Nadarajah (US 20040129373, listed in IDS) as applied above in Claim 5, as evident by Phenolic_data_sheet, “Laminated plastic” also attached.
Regarding Claim 8, Rice discloses the steps of: forming said cap from a dielectric material to electrically isolate said casing from said pipeline ([0084], phenolic resin are well known in the art to have good dielectric strength as evident by “laminated plastic”). 
Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102 as being anticipated by Rice (US 20080216938).
Regarding Claim 1, Rice discloses a method for the repair or reinforcement of a pipeline (abstract, method of repairing damaged pipes), said method comprising the steps of: arranging a casing about a damaged portion of said pipeline (Figure 5-6, [0045]-[0047], sleeves -36 are then installed covering pipe -14), said casing being dimensioned such that a space is defined between an inner surface of said casing and an outer periphery of said pipeline (Figure 5-7, sleeves-36 forms a cavity between the inner surface of sleeves-36  and outer surface of pipe-14); positioning an injection port along said casing, said injection port being in selective communication with said space (Figure 5-6, [0052], receive tubes 46 and 48 that facilitate the filling of resin 41); securing said casing to said pipeline without the use of a weld (Figure 5-6, [0045], sleeve-36 is secured to pipe without use of a weld, hose clamps or other fasteners); and injecting a material through said injection port to substantially fill said space ([0050]-[0052]).
Regarding Claim 20, Rice discloses method for the repair or reinforcement of a pipeline, said method comprising the steps of: providing a pipeline (abstract, method of repairing damaged pipes); forming an envelope around said pipeline with at least first and second ends defining an annular space between an interior face of the envelope and an exterior surface of the pipeline (Figure 5-7, sleeves-36 forms a cavity between the inner surface of sleeves-36  and outer surface of pipe-14); positioning said envelope over an area of the pipeline in need of repair (Figure 5-7); sealing the at least first and second ends of the envelope to the pipeline without welding (Figure 5-6, [0045], sleeve-36 is secured to pipe without use of a weld, hose clamps or other fasteners); providing at least one injection port (Figure 6, [0052]); (Figure 6, [0052]); pressure testing the sealed envelope ([0074-,[0075], [0079],[0083]); and, injecting a material through said at least one injection port to substantially fill said annular space (Figure 5-6, [0052], receive tubes 46 and 48 that facilitate the filling of resin 41).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102 as being anticipated by Rice (US 20080216938) as evident by Phenolic resin Molded Fiber glass hereinafter “Phenolic resin” also attached.
Regarding Claim 6, Rice discloses comprising the steps of: selecting said injectable material so as to thermally isolate said casing from said pipeline ([0084], phenolic resin are good thermal insulation as known in the art evident by “Phenolic resin” ).
Regarding Claim 7, Rice discloses selecting said injectable material to electrically isolate said casing from said pipeline ([0084], phenolic resin are well known in the art to electrically non conductive i.e. an insulator as known in the art evident by “Phenolic resin”).
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741